                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                    June 26, 2019
                         UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION

JAMES RAMONE DANIELS,                         §
                                              §
         Plaintiff,                           §
                                              §
vs.                                           §   CIVIL ACTION NO. 3:17-0246
                                              §
GALVESTON COUNTY JAIL,                        §
                                              §
         Defendant.                           §

                      MEMORANDUM OPINION AND ORDER

       Plaintiff James Ramone Daniels, who proceeds pro se and in forma pauperis, filed

this civil rights action alleging that delayed medical care for his broken hand while he

was incarcerated at the Galveston County Jail. Defendant Kathy White filed a motion to

dismiss (Dkt. 21), to which Plaintiff has not filed a timely response.

       Defendant recently notified the Court, and publicly available records confirm, that

Daniels is no longer incarcerated at the Galveston County Jail (Dkt. 22; see Galveston

County    Consortium     Inmate    Inquiry,   available   at   http://p2c.co.galveston.tx.us/

jailinmates.aspx (last visited June 25, 2019)). Daniels has not provided the Court with an

updated address, as previously instructed by the Court (Dkt. 11, at 3).

       Daniels’ failure to pursue this action leads the Court to conclude that he lacks due

diligence. Under the inherent powers necessarily vested in a district court to manage its

own affairs, the Court determines that dismissal for want of prosecution is appropriate.

See FED. R. CIV. P. 41(b); Gates v. Strain, 885 F.3d 874 (5th Cir. 2018); Nottingham v.

Warden, Bill Clements Unit, 837 F.3d 438, 440-41 (5th Cir. 2016) (a district court may


1/2
dismiss an action sua sponte for failure to prosecute an action or to comply with court

orders). Daniels is advised, however, that relief from this order may be granted upon a

proper showing in accordance with Rule 60(b) of the Federal Rules of Civil Procedure.

      The Court ORDERS that this case is DISMISSED without prejudice.

      The Clerk will provide a copy of this order to the parties.

      SIGNED at Galveston, Texas, this 26th day of June, 2019.


                                             ___________________________________
                                             George C. Hanks Jr.
                                             United States District Judge




2/2
